Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2020, 09/22/2020 and 10/31/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered. The claims 1 and 10 have been amended.  No claim has been cancelled. No new claim has been added. Therefore, claims 1, 10 and 16-29 are pending and addressed below.
Previously used reference of Xia et. al. (US 20130016801, henceforth “Xia”) is replaced with Sadiq et. al. (US 20180091341, us-provisional-application US 62400533 20160927, cited for priority, henceforth “Sadiq”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16-18, 21-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20150016337, henceforth “Chung”) in view of Luo et al. (US 20080273522, henceforth “Luo”) and further in view of Sadiq et. al. (US 20180091341, us-provisional-application US 62400533 20160927, cited for priority, henceforth “Sadiq”).
Examiner’s note: in what follows, references are drawn to Chung unless otherwise mentioned.
Regarding claim 1, Chung teaches a wireless transmit/receive unit (WTRU) (FIG. 21, item 200.), comprising: 
a processor (A processing unit which perform each function, see [0209].) configured to: 
receive a primary synchronization signal (FIG. 20 is a flow chart illustrating a method for a mobile terminal to acquire synchronization signal. A terminal receives a radio frame from a base station (S2010), and detect a primary synchronization signal in the received radio frame (S2020), see [0196]-[0198].); 
determine a first identifier (ID) associated with the primary synchronization signal (One of important functions of synchronization is detecting a cell identity (or, a cell ID). Two sequences depicted in FIG. 3 are belonging to 504 sequences corresponding to 504 cell identities, see [0080]. FIG. 20 at step S2030, the terminal detects a first cell information from the detected primary synchronization signal, see [0198].);
 receive a secondary synchronization signal, wherein the secondary synchronization signal is associated with a secondary synchronization signal sequence, and the secondary synchronization signal sequence is (FIG. 20, after detecting the primary synchronization signal, the terminal may detect a secondary synchronization signal located in a predetermined position from a symbol in which the primary synchronization signal is located, see [0196]-[0198]. FIG. 19, the sequence generating part 110 generates a primary synchronization signal sequence by using first cell information, and generate a secondary synchronization signal sequence by using second cell information, see [0191]. In the LTE system, a sequence having a length of 31 is cyclic shifted by different values m.sub.0 and m.sub.1, and two cyclic-shifted sequences are located in turn at odd-numbered REs and at even-numbered REs so that a sequence having a length of 62 is made, see [0147]. The missing/crossed out limitations will be discussed in view of Luo.),
wherein the first cyclic shift is (FIG. 8, m.sub.i is a hopping code, and may be defined as 5 values {m.sub.0, m.sub.1, . . . , m.sub.4} each of which corresponds to one of first cell information N.sub.ID.sup.(1)=0, 1, . . . , 167, a cell-specific value, in one-to-one manner, see [0166]. The missing/crossed out limitations will be discussed in view of Sadiq.); and 
determine a second ID based at least on the secondary synchronization signal and (FIG. 20 at step S2050, the terminal detects the second cell information from the detected secondary synchronization signal sequence. At step 2060, the terminal obtains a cell identity by using the first cell information and the second cell information, see [0199]-[0202]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1)  receive a secondary synchronization signal, wherein the secondary synchronization signal is associated with a secondary synchronization signal sequence, and the secondary synchronization signal sequence is associated with a first sequence with a first cyclic shift and a second sequence with a second cyclic shift, (2) the first cyclic shift is a function of the first ID determined based on the PSS, (3) determine a second ID based at least on the secondary synchronization signal and the first ID.
However, Luo discloses the missing/crossed limitations comprising: (1)  receive a secondary synchronization signal, wherein the secondary synchronization signal is associated with a secondary synchronization signal sequence, and the secondary synchronization signal sequence is associated with a first sequence with a first cyclic shift and a second sequence with a second cyclic shift (In one design of generating a secondary synchronization signal, first and second sequences of a first length may be generated based on different cyclic shifts of an M-sequence. The cyclic shifts may be determined based on cell identity (ID) and/or other information to send in the secondary synchronization signal. The first sequence may be a cyclic shift of u of the M-sequence, and the second sequence may be a cyclic shift of v of the M-sequence, see [0009]. FIG. 2 shows the primary and secondary synchronization signals received by the UEs, see [0030]-[0031]. FIG. 5 shows a design of a process 500 for generating a synchronization signal (e.g., a secondary synchronization signal) by a cell/eNB. A first sequence (e.g., S.sub.0(n)) of a first length may be generated based on a first cyclic shift of a maximum length sequence (M-sequence) (block 512). A second sequence (e.g., S.sub.1(n)) of the first length may be generated based on a second cyclic shift of the M-sequence (block 514). The cyclic shifts for the first and second sequences may be determined based on information to send in the synchronization signal... In any case, different cells may be assigned different cell IDs and may thus be associated with different pairs of first and second sequences, see [0090]. FIG. 10 shows a design of a process 1000 for detecting for a synchronization signal (e.g., a secondary synchronization signal) by a UE. The output sequence may be formed with first and second sequences of a second length corresponding to different cyclic shifts of an M-sequence, see [0134].), (3) determine a second ID based at least on the secondary synchronization signal and the first ID (In another design, part of the cell ID information, may be sent in the primary synchronization signal, and remaining part of the cell ID information may be sent in the secondary synchronization signal. The available cell IDs in the system may be arranged into G groups, with each group including three cell IDs. Each cell may be assigned one cell ID, which may be given as: C.sub.ID=3G.sub.ID+N.sub.ID, Eq (1)
Where,  C.sub.ID is the cell ID, G.sub.ID.epsilon.{0, . . . , G-1} is an index of the group to which the cell ID belongs, and N.sub.ID.epsilon.{0, 1, 2} is an index of a specific ID within the assigned group, see [0033]-[0036]. A cell may generate a primary synchronization signal based on its N.sub.ID and may transmit this primary synchronization signal in both slots 0 and 10. The cell may also generate a secondary synchronization signal based on its G.sub.ID and N.sub.ID and may transmit this secondary synchronization signal in slots 0 and 10, see [0037]. This technique is used to determine a second ID based at least on the secondary synchronization signal and the first ID.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by detecting the secondary synchronization signal in an efficient manner using fast M-sequence transform, see (Luo, [abstract].).
Sadiq discloses the missing/crossed limitations comprising: (2) the first cyclic shift is a function of the first ID determined based on the PSS (In some configurations, the UE 404 may be further configured to receive a PSS from the base station 402, [0057]. The periodicity of transmission of signals may include periodicity of a beam sweep of the transmission of synchronization signals including the SSS and a PSS, or periodicity of a beam sweep of the transmission of information on the PBCH... In some such embodiments the cyclic shift value, e.g., a selected/chosen cyclic shift value, may be a function of at least one of: i) a PSS ZC root index, ii) a Cell ID or a virtual Cell ID, iii) a periodicity of transmission of signals, or iv) a time of transmission of signals, see [0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Sadiq in order to make a more effective apparatus by detecting the synchronization signal in order to allow the user equipment (UE) to complete time and frequency synchronization and to acquire useful system parameters such as cell identity, cyclic prefix length, and access mode. The receiving UE is able to perform better channel estimation and the probability of successful decoding also increases by using both the primary synchronization signal (PSS) and SSS for demodulation of physical broadcast channel (PBCH), see (Sadiq, [0050], [0068].).
Regarding claim 10, Chung teaches a method, comprising: 
receiving a primary synchronization signal (FIG. 20 is a flow chart illustrating a method for a mobile terminal to acquire synchronization signal. A terminal receives a radio frame from a base station (S2010), and detect a primary synchronization signal in the received radio frame (S2020), see [0196]-[0198].);  
determining a first identifier (ID) associated with the primary synchronization signal (One of important functions of synchronization is detecting a cell identity (or, a cell ID). Two sequences depicted in FIG. 3 are belonging to 504 sequences corresponding to 504 cell identities, see [0080]. FIG. 20 at step S2030, the terminal detects a first cell information from the detected primary synchronization signal, see [0198].); 
receiving a secondary synchronization signal, wherein the secondary synchronization signal is associated with a secondary synchronization signal sequence, and ((FIG. 20, after detecting the primary synchronization signal, the terminal may detect a secondary synchronization signal located in a predetermined position from a symbol in which the primary synchronization signal is located, see [0196]-[0198]. FIG. 19, the sequence generating part 110 generates a primary synchronization signal sequence by using first cell information, and generate a secondary synchronization signal sequence by using second cell information, see [0191]. In the LTE system, a sequence having a length of 31 is cyclic shifted by different values m.sub.0 and m.sub.1, and two cyclic-shifted sequences are located in turn at odd-numbered REs and at even-numbered REs so that a sequence having a length of 62 is made, see [0147]. The missing/crossed out limitations will be discussed in view of Luo.),
wherein the first cyclic shift is  (FIG. 8, m.sub.i is a hopping code, and may be defined as 5 values {m.sub.0, m.sub.1, . . . , m.sub.4} each of which corresponds to one of first cell information N.sub.ID.sup.(1)=0, 1, . . . , 167, a cell-specific value, in one-to-one manner, see [0166]. The missing/crossed out limitations will be discussed in view of Sadiq.); and 
determining a second ID based at least on the secondary synchronization signal and (FIG. 20 at step S2050, the terminal detects the second cell information from the detected secondary synchronization signal sequence. At step 2060, the terminal obtains a cell identity by using the first cell information and the second cell information, see [0199]-[0202]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1)  receiving a secondary synchronization signal, wherein the secondary synchronization signal is associated with a secondary synchronization signal sequence, and the secondary synchronization signal sequence is associated with a first sequence with a first cyclic shift and a second sequence with a second cyclic shift, (2) the first cyclic shift is a function of the first ID determined based on the PSS, (3) determining a second ID based at least on the secondary synchronization signal and the first ID.
However, Luo discloses the missing/crossed limitations comprising: (1)  receiving a secondary synchronization signal, wherein the secondary synchronization signal is associated with a secondary synchronization signal sequence, and the secondary synchronization signal sequence is associated with a first sequence with a first cyclic shift and a second sequence with a second cyclic shift (In one design of generating a secondary synchronization signal, first and second sequences of a first length may be generated based on different cyclic shifts of an M-sequence. The cyclic shifts may be determined based on cell identity (ID) and/or other information to send in the secondary synchronization signal. The first sequence may be a cyclic shift of u of the M-sequence, and the second sequence may be a cyclic shift of v of the M-sequence, see [0009]. FIG. 2 shows the primary and secondary synchronization signals received by the UEs, see [0030]-[0031]. FIG. 5 shows a design of a process 500 for generating a synchronization signal (e.g., a secondary synchronization signal) by a cell/eNB. A first sequence (e.g., S.sub.0(n)) of a first length may be generated based on a first cyclic shift of a maximum length sequence (M-sequence) (block 512). A second sequence (e.g., S.sub.1(n)) of the first length may be generated based on a second cyclic shift of the M-sequence (block 514). The cyclic shifts for the first and second sequences may be determined based on information to send in the synchronization signal... In any case, different cells may be assigned different cell IDs and may thus be associated with different pairs of first and second sequences, see [0090]. FIG. 10 shows a design of a process 1000 for detecting for a synchronization signal (e.g., a secondary synchronization signal) by a UE. The output sequence may be formed with first and second sequences of a second length corresponding to different cyclic shifts of an M-sequence, see [0134].), (3) determining a second ID based at least on the secondary synchronization signal and the first ID (In another design, part of the cell ID information, may be sent in the primary synchronization signal, and remaining part of the cell ID information may be sent in the secondary synchronization signal. The available cell IDs in the system may be arranged into G groups, with each group including three cell IDs. Each cell may be assigned one cell ID, which may be given as: C.sub.ID=3G.sub.ID+N.sub.ID, Eq (1)
where,  C.sub.ID is the cell ID, G.sub.ID.epsilon.{0, . . . , G-1} is an index of the group to which the cell ID belongs, and N.sub.ID.epsilon.{0, 1, 2} is an index of a specific ID within the assigned group, see [0033]-[0036]. A cell may generate a primary synchronization signal based on its N.sub.ID and may transmit this primary synchronization signal in both slots 0 and 10. The cell may also generate a secondary synchronization signal based on its G.sub.ID and N.sub.ID and may transmit this secondary synchronization signal in slots 0 and 10, see [0037]. This technique is used to determine a second ID based at least on the secondary synchronization signal and the first ID.).

It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by detecting the secondary synchronization signal efficiently using fast M-sequence transform  see (Luo, [abstract].).
Sadiq discloses the missing/crossed limitations comprising: (2) the first cyclic shift is a function of the first ID determined based on the PSS (In some configurations, the UE 404 may be further configured to receive a PSS from the base station 402, [0057]. The periodicity of transmission of signals may include periodicity of a beam sweep of the transmission of synchronization signals including the SSS and a PSS, or periodicity of a beam sweep of the transmission of information on the PBCH... In some such embodiments the cyclic shift value, e.g., a selected/chosen cyclic shift value, may be a function of at least one of: i) a PSS ZC root index, ii) a Cell ID or a virtual Cell ID, iii) a periodicity of transmission of signals, or iv) a time of transmission of signals, see [0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Sadiq in order to make a more effective apparatus by detecting the synchronization signal in order to allow the user equipment (UE) to complete time and frequency synchronization and to acquire useful system parameters such as cell identity, cyclic prefix length, and access mode. The receiving UE is able to perform better channel estimation and the probability of successful decoding also increases by using both the primary synchronization signal (PSS) and SSS for demodulation of physical broadcast channel (PBCH), see (Sadiq, [0050], [0068].).
 Regarding claims 16 and 22, Chung, Luo and Sadiq teach all the claim limitations of claims 1 and 10 respectively; and Chung further teaches wherein the first ID is NID2 (FIGS. 7 and 8 show a sequence corresponding to an embodiment of a synchronization signal. The length of the primary synchronization signal is 62, and Zadoff-Chu sequence which is used in the LTE system may be used for the primary synchronization signal. However, it is not necessary that u is selected identically to that of the LTE case. That is, u can be three discriminable values selected among values from 0 to 62. These values correspond to N.sub.ID.sup.(2)=0, 1, 2, which are first cell information for discriminating cells, similarly to the LTE system, see [0138]-[0141] and [0160]. So, the first ID is NID2.).
 Regarding claims 18 and 24, Chung, Luo and Sadiq teach all the claim limitations of claims 1 and 10 respectively; and Chung further teaches wherein the processor (A processing unit which perform each function, see [0209].) is further configured to receive a synchronization signal (SS) block or burst (FIG. 3 is a view illustrating a structure of a synchronization signal. The synchronization signal is classified into a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS), see [0075]-[0087]. FIGS. 7, 9, and 10 illustrates structure of synchronization signal in radio frames, see [0100]-[0120]. FIG. 20 is a flow chart illustrating a method for a mobile terminal to acquire synchronization signal. A terminal receives a radio frame from a base station (S2010), and detect a primary synchronization signal in the received radio frame (S2020), see [0196]-[0198]. This technique is used to receive a synchronization signal (SS) block or burst.).
 Regarding claims 17 and 23, Chung, Luo and Sadiq teach all the claim limitations of claims 1 and 10 respectively; and Chung further teaches wherein the processor (A processing unit which perform each function, see [0209].) being configured to determine the second ID comprises the processor being configured to (FIG. 20 is a flow chart illustrating a method for a mobile terminal to acquire synchronization signal. At step S2010, the terminal receives a radio frame from a base station. At step S2020, the terminal detect a primary synchronization signal in the received radio frame. At step S2030, the terminal detects a first cell information from the detected primary synchronization signal.  At step S2040, the terminal detects a secondary synchronization signal. At step S2050, the terminal detects the second cell information from the detected secondary synchronization signal sequence. At step 2060, the terminal obtains a cell identity by using the first cell information and the second cell information, see [0196]-[0202]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1) the processor being configured to determine the second ID comprises the processor being configured to determine the second ID using the first cyclic shift, the second cyclic shift, and the first ID. However, Luo discloses the missing/crossed limitations comprising: (1)
the processor being configured to determine the second ID comprises the processor being configured to determine the second ID using the first cyclic shift, the second cyclic shift, and the first ID (FIG. 8 shows a block diagram of a design of a sync processor 800 for a UE. A primary synchronization signal (PSC) detector 820 detects for a primary synchronization signal in each timing hypothesis. If a primary synchronization signal is detected, then PSC detector 820 may provide the detected PSC sequence, its symbol timing, and information (e.g., the N.sub.ID) sent in the primary synchronization signal. SSC detection is performed whenever a primary synchronization signal is detected. A secondary synchronization signal (SSC) detector 840 detects for the two M-sequences S.sub.0(n) and S.sub.1(n) based on the input symbols and cell ID information (e.g., the N.sub.ID) from PSC detector 820 and provides cell ID information (e.g., the G.sub.ID) sent in the secondary synchronization signal. A look-up table 842 may receive the cell information (e.g., G.sub.ID and N.sub.ID) from detectors 820 and 840 and provide the cell ID of each detected cell, see [0125]-[0126]. This technique is used to determine the second ID using the first cyclic shift, the second cyclic shift, and the first ID.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by efficiently detecting the secondary synchronization signal using fast M-sequence transform  see (Luo, [abstract].).
Regarding claims 21 and 27, Chung, Luo and Sadiq teach all the claim limitations of claims 1 and 10 respectively; and Chung further teaches wherein (FIG. 20 is a flow chart illustrating a method for a mobile terminal to acquire synchronization signal. At step S2050, the terminal detects the second cell information from the detected secondary synchronization signal sequence. At step 2060, the terminal obtains a cell identity by using the first cell information and the second cell information, see [0196]-[0202]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1) the determination of the second ID is further based on the first ID. However, Luo discloses the missing/crossed limitations comprising: (1) the determination of the second ID is further based on the first ID (FIG. 8 shows a block diagram of a design of a sync processor 800 for a UE. A primary synchronization signal (PSC) detector 820 detects for a primary synchronization signal in each timing hypothesis. If a primary synchronization signal is detected, then PSC detector 820 may provide the detected PSC sequence, its symbol timing, and information (e.g., the N.sub.ID) sent in the primary synchronization signal. SSC detection is performed whenever a primary synchronization signal is detected. A secondary synchronization signal (SSC) detector 840 detects for the two M-sequences and cell ID information (e.g., the N.sub.ID) from PSC detector 820 and provides cell ID information (e.g., the G.sub.ID) sent in the secondary synchronization signal, see [0125]-[0126]. So, the determination of the second ID is further based on the first ID.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by efficiently detecting the secondary synchronization signal using fast M-sequence transform  see (Luo, [abstract].).
 Regarding claim 28, Chung, Luo and Sadiq teach all the claim limitations of claim 1 above; and Chung further teaches wherein the secondary synchronization signal is generated (FIG. 18 is a flow chart illustrating a method for configuring a frame according to an embodiment of the present invention. According to a method for configuring a frame according to an example embodiment of the present invention, a base station may generate a primary synchronization signal sequence by using first cell information (S1810), and generate a secondary  synchronization signal sequence by using second cell information (S1820), see [0182]-[0188]. FIG. 7 and FIG. 8, a sequence corresponding to an embodiment of a synchronization signal according to the present invention is shown. A terminal may identify u by detecting the primary synchronization signal in a first stage for acquiring synchronization with a base station, and detect a boundary of 1 ms frame. A second stage for acquiring synchronization with a base station is performed by using a secondary synchronization signal, and a sequence for the secondary synchronization signal according to an example embodiment of the present invention may be defined as equation 5. Here, d(n) is a sequence for a secondary synchronization signal. Also, x(i) is a m-sequence generated using a polynomial x.sup.6+x+1 and an initial condition x(0)=0,x(1)=0,x(2)=0,x(3)=0,x(4)=0,x(5)=1.A sequence [tilde over (s)] is a sequence converted to -1 or 1 from x(i), and is cyclic-shifted by m.sub.i, so that it becomes s.sup.(m.sup.i.sup.). In the LTE system, a sequence having a length of 31 is cyclic shifted by different values m.sub.0 and m.sub.1, and two cyclic-shifted sequences are located in turn at odd-numbered REs and at even-numbered REs so that a sequence having a length of 62 is made. However, in the present invention, a length of a sequence is 62 so that a m-sequence may be used. In this case, a degree of a polynomial for generating the secondary synchronization signal according to the present invention may be 6. The method for generating the sequence using such the polynomial may be represented as equation 6… Cyclic shifting corresponding to m.sub.i is performed in each of 10 slots, and 10 different sequences are used in a single radio frame within 10 ms, see [0140]-[0157]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1) the secondary synchronization signal is generated using a first polynomial and a second polynomial, wherein the first polynomial is generated with 112 cyclic shifts and the second polynomial is generated using 3 cyclic shifts. However, Luo discloses the missing/crossed limitations comprising: (1) the secondary synchronization signal is generated using a first polynomial and a second polynomial, wherein the first polynomial is generated with 112 cyclic shifts and the second polynomial is generated using 3 cyclic shifts (In one design, the scrambling sequences Z.sub.0(n) and Z.sub.1(n) in equation set (12) may be generated based on two cyclic shifts of an M-sequence Z(n), as follows: 
Z.sub.0(n)=Z(n+(u mod 8)mod 31), and Eq (14a) 
Z.sub.1(n)=Z(n+(v mod 8)mod 31), Eq (14b) 
where u and v are the cyclic shifts for S.sub.0(n) and S.sub.1(n), respectively. The M-sequence Z(n) may be generated based on a primitive polynomial x.sup.5+x.sup.4+x.sup.2+x+1 over GF(2), see [0077]. FIG. 5 shows a design of a process 500 for generating a synchronization signal (e.g., a secondary synchronization signal) by a cell/eNB. A first sequence (e.g., S.sub.0(n)) of a first length may be generated based on a first cyclic shift of a maximum length sequence (M-sequence) (block 512). A second sequence (e.g., S.sub.1(n)) of the first length may be generated based on a second cyclic shift of the M-sequence (block 514). The cyclic shifts for the first and second sequences may be determined based on information to send in the synchronization signal. This information may comprise all or a portion of a cell ID, frame timing, antenna information, and/or other information. In one design, indices w and v may be determined based on cell ID information for the cell. The first sequence may be a cyclic shift of u of the M-sequence, and the second sequence may be a cyclic shift of v of the M-sequence. The M-sequence may have a length of N, where N may be equal to 31 or some other value. Indices u and y may be within a range of 0 to N-1 for a total of N different cyclic shifts including no shift. The first and second sequences may also be generated based on cyclic shifts of two M-sequences. In any case, different cells may be assigned different cell IDs and may thus be associated with different pairs of first and second sequences, see [0090]. The base M-sequence S(n) in equation (2) is obtained by initializing an LFSR to a specific initial state. Other M-sequences with other cyclic shifts may be obtained by initializing the LFSR to other initial states. A length-31 M-sequence may also be generated based on other primitive polynomials. M-sequences of other lengths may also be generated based on primitive polynomials of other degrees. S(k,n)=S((n+k)mod N), for k=0, . . . N-1, Eq (3), where S(k,n) is an M-sequence with a cyclic shift of k, see [0040]-[0045]. This technique is used for generating the secondary synchronization signal using a first polynomial and a second polynomial, wherein the first polynomial is generated with 112 cyclic shifts and the second polynomial is generated using 3 cyclic shifts.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s method by adding the teachings of Luo in order to make a more effective method by efficiently detecting the secondary synchronization signal using fast M-sequence transform  see (Luo, [abstract].).
Regarding claim 29, Chung, Luo and Sadiq teach all the claim limitations of claim 10 above; and Chung further teaches wherein the secondary synchronization signal is generated  (FIG. 18 is a flow chart illustrating a method for configuring a frame according to an embodiment of the present invention. According to a method for configuring a frame according to an example embodiment of the present invention, a base station may generate a primary synchronization signal sequence by using first cell information (S1810), and generate a secondary  synchronization signal sequence by using second cell information (S1820), see [0182]-[0188]. FIG. 7 and FIG. 8, a sequence corresponding to an embodiment of a synchronization signal according to the present invention is shown. A terminal may identify u by detecting the primary synchronization signal in a first stage for acquiring synchronization with a base station, and detect a boundary of 1 ms frame. A second stage for acquiring synchronization with a base station is performed by using a secondary synchronization signal, and a sequence for the secondary synchronization signal according to an example embodiment of the present invention may be defined as equation 5. Here, d(n) is a sequence for a secondary synchronization signal. Also, x(i) is a m-sequence generated using a polynomial x.sup.6+x+1 and an initial condition x(0)=0,x(1)=0,x(2)=0,x(3)=0,x(4)=0,x(5)=1.A sequence [tilde over (s)] is a sequence converted to -1 or 1 from x(i), and is cyclic-shifted by m.sub.i, so that it becomes s.sup.(m.sup.i.sup.). In the LTE system, a sequence having a length of 31 is cyclic shifted by different values m.sub.0 and m.sub.1, and two cyclic-shifted sequences are located in turn at odd-numbered REs and at even-numbered REs so that a sequence having a length of 62 is made. However, in the present invention, a length of a sequence is 62 so that a m-sequence may be used. In this case, a degree of a polynomial for generating the secondary synchronization signal according to the present invention may be 6. The method for generating the sequence using such the polynomial may be represented as equation 6… Cyclic shifting corresponding to m.sub.i is performed in each of 10 slots, and 10 different sequences are used in a single radio frame within 10 ms, see [0140]-[0157]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1) the secondary synchronization signal is generated using a first polynomial and a second polynomial, wherein the first polynomial is generated with 112 cyclic shifts and the second polynomial is generated using 3 cyclic shifts. However, Luo discloses the missing/crossed limitations comprising: (1) the secondary synchronization signal is generated using a first polynomial and a second polynomial, wherein the first polynomial is generated with 112 cyclic shifts and the second polynomial is generated using 3 cyclic shifts (In one design, the scrambling sequences Z.sub.0(n) and Z.sub.1(n) in equation set (12) may be generated based on two cyclic shifts of an M-sequence Z(n), as follows: 
Z.sub.0(n)=Z(n+(u mod 8)mod 31), and Eq (14a) 
Z.sub.1(n)=Z(n+(v mod 8)mod 31), Eq (14b) 
where u and v are the cyclic shifts for S.sub.0(n) and S.sub.1(n), respectively. The M-sequence Z(n) may be generated based on a primitive polynomial x.sup.5+x.sup.4+x.sup.2+x+1 over GF(2), see [0077]. FIG. 5 shows a design of a process 500 for generating a synchronization signal (e.g., a secondary synchronization signal) by a cell/eNB. A first sequence (e.g., S.sub.0(n)) of a first length may be generated based on a first cyclic shift of a maximum length sequence (M-sequence) (block 512). A second sequence (e.g., S.sub.1(n)) of the first length may be generated based on a second cyclic shift of the M-sequence (block 514). The cyclic shifts for the first and second sequences may be determined based on information to send in the synchronization signal. This information may comprise all or a portion of a cell ID, frame timing, antenna information, and/or other information. In one design, indices w and v may be determined based on cell ID information for the cell. The first sequence may be a cyclic shift of u of the M-sequence, and the second sequence may be a cyclic shift of v of the M-sequence. The M-sequence may have a length of N, where N may be equal to 31 or some other value. Indices u and y may be within a range of 0 to N-1 for a total of N different cyclic shifts including no shift. The first and second sequences may also be generated based on cyclic shifts of two M-sequences. In any case, different cells may be assigned different cell IDs and may thus be associated with different pairs of first and second sequences, see [0090]. The base M-sequence S(n) in equation (2) is obtained by initializing an LFSR to a specific initial state. Other M-sequences with other cyclic shifts may be obtained by initializing the LFSR to other initial states. A length-31 M-sequence may also be generated based on other primitive polynomials. M-sequences of other lengths may also be generated based on primitive polynomials of other degrees. S(k,n)=S((n+k)mod N), for k=0, . . . N-1, Eq (3), where S(k,n) is an M-sequence with a cyclic shift of k, see [0040]-[0045]. This technique is used for generating the secondary synchronization signal using a first polynomial and a second polynomial, wherein the first polynomial is generated with 112 cyclic shifts and the second polynomial is generated using 3 cyclic shifts.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s method by adding the teachings of Luo in order to make a more effective method by efficiently detecting the secondary synchronization signal using fast M-sequence transform  see (Luo, [abstract].).
Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20150016337, henceforth “Chung”) in view of Luo et al. (US 20080273522, henceforth “Luo”), Sadiq et. al. (US 20180091341, us-provisional-application US 62400533 20160927, cited for priority, henceforth “Sadiq”) and further in view of. Kim et al. (US 20180213386, henceforth “Kim”).
Regarding claims 20 and 26, Chung, Luo and Sadiq teach all the claim limitations of claims 1 and 10 respectively; and Chung further teaches wherein the processor (A processing unit which perform each function, see [0209].) is further configured to: (The missing/crossed out limitations will be discussed in view of Kim.).
As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1) receive an indication of a subset of SS blocks; and use the indication to perform rate matching for a PDSCH or a PDCCH. However, Kim discloses the missing/crossed limitations comprising: (1) receive an indication of a subset of SS blocks; and use the indication to perform rate matching for a PDSCH or a PDCCH (Data rate matching or puncturing is performed on a PDSCH transmitted on a corresponding SF #N. A UE that is scheduled with a resource on a corresponding SF #N needs to know that data rate matching or puncturing is performed on a received PDSCH due to transmission of a known signal to successfully receive the PDSCH on corresponding SFs. When a UE is notified about that rate matching or puncturing is performed through DCI on a USS, the corresponding UE receives a corresponding PDSCH in consideration of data rate matching or puncturing according to a predefined rule, see [0477]-[0478].  FIGS. 29 to 31 discussed rate matching methods. Total six rate matching methods are discussed, see [0414]-[0450]. This techniques are used for receiving an indication of a subset of SS blocks and using the indication to perform rate matching for a PDSCH or a PDCCH.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by adding the teachings of Kim in order to make a more effective apparatus by receiving DRS signal efficiently via rate matching when a DRS and a Tx burst are simultaneously transmitted  see (Kim, [0019].).
 Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20150016337, henceforth “Chung”) in view of Luo et al. (US 20080273522, henceforth “Luo”), Sadiq et. al. (US 20180091341, us-provisional-application US 62400533 20160927, cited for priority, henceforth “Sadiq”) and further in view of Chen et al. (US 20180316452, henceforth “Chen”).
Regarding claims 19 and 25, Chung, Luo and Sadiq teach all the claim limitations of claims 1 and 10 respectively; and Chung further teaches wherein the processor (A processing unit which perform each function, see [0209].) is further configured to determine  (FIG. 20 is a flow chart illustrating a method for a mobile terminal to acquire synchronization. At step S2060, the terminal obtains a cell identity by using the first cell information and the second cell information, see [0196]-[0202].  The missing/crossed out limitations will be discussed in view of Chen.).
 As noted above, Chung is silent about the aforementioned missing/crossed limitations of: (1)  configured to determine a physical cell ID as a function of the first ID and the second ID However,  Chen discloses the missing/crossed limitations comprising: (1) configured to determine a physical cell ID as a function of the first ID and the second ID (The first cell ID and the second cell ID may include a same physical cell ID, see [0011]. This technique is used by the processor to determine a physical cell ID as a function of the first ID and the second ID.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chung’s apparatus by improving communication quality and reliability between base stations 105 and UEs 115, see (Chen, [0049].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411